DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the reply received on 27 May 2022. Claims 1, 4, 6-11 and 13-20 are pending. 
Response to Remarks
The remarks received in the reply have been fully considered. 
The argument that US 9,719,801 (Ferguson et al.) does not teach the limitation "converting a location and heading of one of the sensors to the vehicle's location and heading" is accepted, based on the understanding that the limitation does not mean (to give an example) "change the sensor's location and heading by replacing it with the vehicle's location and heading," but instead has the alternate meaning given to it in the disclosure (para [0026] - "convert that location and heading of the sensor to the vehicle's location (e.g., convert a single point location to the location of the entire car) and heading (e.g., convert the heading from being relative to the sensor to being relative to the center of the front bumper if driving forward or relative to the center of the back bumper if driving in reverse)"). The rejection of claims 1, 4, 6-11 and 13-20 under 35 U.S.C. 103 in view of Ferguson are therefore withdrawn. However, a new rejection is made below in view of other prior art. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 19 and 20 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. The omitted steps are any steps which relate to how a location and heading of one of the sensors is obtained, or determined, or related to the location and heading of the vehicle which was determined separately in the preceding steps.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,209,081 B2 (Ghadiok et al., hereinafter "Ghadiok") in view of US 2016/0260328 A1 (Mishra et al., hereinafter "Mishra"). 

As to claim 1, Ghadiok discloses a system for use in a vehicle, the system comprising: 
	one or more sensors (col 5 ln 8-17 - "The landmark detection system functions to detect the landmark and/or determined landmark parameters. Examples of the landmark detection system include: optical sensor(s) [...], rangefinding systems"); 
	one or more processors coupled to the one or more sensors (col 4 ln 66-67 - "a processing system 215"); and 
	a memory including instructions, which when executed by the one or more processors, cause the one or more processors to perform a method (col 4 ln 67-col 5 ln 1 - "storage (e.g., Flash, RAM, etc.)") comprising the steps of: 
	determining an estimated location of the vehicle comprising an error bounds defining an area in which the vehicle is likely located (col 2 ln 5-6 - "a vehicle uses location estimates provided by a secondary location system while traversing", col 5 ln 22-23 - "secondary location systems that can be used include: global navigation systems"); 
	obtaining map information based on the estimated location of the vehicle, the map information including information about a plurality of landmarks (col 9 ln 62-63 - "The landmark database can include one or more maps (e.g., sparse map with landmarks for each unit region)", col 10 ln 6-9 - "the system can reference a global map of fiducial landmarks, given a GPS estimate of vehicle pose and camera information, and generate a local map of vehicle pose given ground-truth landmarks and camera information", col 14 ln 19-22 - "identifying (e.g., selecting, retrieving, etc.) a set of unit regions (e.g., unit maps) encompassed by the vehicle location estimate (e.g., from the secondary location system)"); 
	obtaining sensor information relating the vehicle's proximate surroundings from the one or more sensors (col 4 ln 50-52 - "The sensor system [...] can be used to: sample signals indicative of the ambient environment"); 
	detecting a first landmark and a second landmark in physical proximity to the vehicle based on the sensor information, wherein the first landmark is located within the error bounds and the second landmark is located outside of the error bounds (Fig 5, col 2 ln 5-10 - "a vehicle uses location estimates provided by a secondary location system while traversing (e.g., associates the location estimates with auxiliary sampled signals), and performs the method to determine a higher accuracy and/or precise location when a landmark is detected in close proximity", col 2 ln 25-30 - "The precise location determination and/or location estimate correction can be performed: when the vehicle is within a predetermined distance of the landmark, when the landmark is detected, in real time, when the location error has exceeded and/or met a threshold value, or at any other suitable time", col 4 ln 52-54 - "identify fiducials in the ambient environment (e.g., landmarks, features of landmarks, etc.)", col 10 ln 29-39 - "Detecting a landmark proximal the system S100 functions to identify a reference point with known location for location calibration. [...] S100 can be performed [...] when the estimated location encompasses a fiducial location or region"); and 
	localizing the vehicle location based on the map information and the first and second landmarks (col 1 ln 51-54 - "determining the vehicle position relative to the detected landmark; and determining a global system location based on the vehicle position relative to the detected landmark"), including the steps of: 
	matching the first landmark to a third landmark of the plurality of landmarks and the second landmark to a fourth landmark of the plurality of landmarks (col 1 ln 51-54, col 10 ln 6-9); 
	determining a location and heading of the vehicle based on the vehicle's distance and orientation to the first and second landmarks (col 10 ln 6-9). 
	Mishra teaches the limitations not expressly disclosed by Ghadiok, namely: 
	converting a location and heading of one of the sensors to the vehicle's location and heading (Fig 2A, para [0048] - "based on global coordinates data (e.g., GPS coordinates) received via the first antenna 112a and the second antenna 112b, the computing device may identify an origin point 202a and a termination point 202b, respectively. [...] the origin point 202a and termination point 202b (or the coordinates of the original point 202a and termination point 202b) may be used to calculate the unit vector 204", para [0049] - "the computing device may calculate three-dimensional data that represents the space occupied by the autonomous vehicle 110 at a given time by calculating extrusions using the unit vector 204 and the length 216a, width 216b, and height 216c"). 
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Ghadiok and Mishra because each relates to systems for determining the location of a vehicle. The combination would yield predictable results according to the teachings of Mishra by allowing the system to determine the physical space occupied by a vehicle from the location of a sensor on the vehicle. 

As to claim 4, the combination of Ghadiok and Mishra teaches the system of claim 1. 
	Ghadiok further discloses wherein the first and second landmarks comprise street light-poles (col 9 ln 46-54 - "The landmarks (fiducials) can include: road signs (stop sign, yield sign, pedestrian crossing sign, street names, exit sign, etc.), road markings (stop bar, stop lines, limit lines, lane markings), light poles, curbs, intersection detail, signal lighting detail, road and roadside infrastructure, streetlight, traffic light, logos (e.g., gas station logos), storefronts, topiary (e.g., trees, bushes), road markings (lane markings), mailboxes, fire hydrants, and/or any other suitable landmark"). 

As to claim 6, the combination of Ghadiok and Mishra teaches the system of claim 1. 
	Ghadiok further discloses wherein obtaining the map information based on the estimated location of the vehicle comprises retrieving map containing the area defined by the error bounds (col 14 ln 19-22). 

As to claim 7, the combination of Ghadiok and Mishra teaches the system of claim 6. 
	Ghadiok further discloses wherein the map information is retrieved from the memory (col 4 ln 13-15 - "The signal analysis system, a landmark database, and/or other processing modules 222 can be stored and/or run on the vehicle 201"). 

As to claim 8, the combination of Ghadiok and Mishra teaches the system of claim 6. 
	Ghadiok further discloses wherein the map information is retrieved from a remote server (col 4 ln 13-16 - "The signal analysis system, a landmark database, and/or other processing modules 222 can be stored and/or run on [...] a remote computing system 220"). 

As to claim 9, the combination of Ghadiok and Mishra teaches the system of claim 1. 
	Ghadiok further discloses wherein matching the first landmark to the third landmark and the second landmark to the fourth landmark further comprises the steps of: 
	comparing the first and second landmarks to the plurality of landmarks (col 7 ln 28-37 - "The landmark detection module can apply: feature detection, localization, pattern matching, foreground/background segmentation, stitching/registration, filtering, thresholding, pixel counting, edge detection, color analysis, blob discovery and manipulation, optical character recognition, [...] or other methods to identify fiducials"); and 
	identifying the first landmark as the third landmark and second landmark as the fourth landmark by landmark types and dimensions (col 9 ln 40-43 - "the system can extract fiducials from video, images, rangefinding measurements, or other measurements, identify the detected fiducial using the landmark database"). 

As to claim 10, the combination of Ghadiok and Mishra teaches the system of claim 1. 
	Ghadiok further discloses wherein matching the first landmark to the third landmark and the second landmark to the fourth landmark comprises: 
	calculating a first distance between the first and second landmarks (col 11 ln 16-27 - "Landmark parameters can include: [...] the landmark relationship to other landmarks in the same or different frame/signal (e.g., distribution of detected landmarks, distance between landmarks, relative size, pose, relative position in frame, etc.)"); 
	comparing the first and second landmarks to the plurality of landmarks (col 7 ln 28-37); and 
	identifying the first landmark as the third landmark and second landmark as the fourth landmark in accordance with a determination that the first distance matches a second distance between the third landmark and the fourth landmark (col 9 ln 40-43). 

As to claim 11, the combination of Ghadiok and Mishra teaches the system of claim 1. 
	Ghadiok further discloses wherein determining the location and heading of the vehicle based on the vehicle's distance and orientation to the first and second landmarks comprises the steps of: 
	determining a first distance from the vehicle to the first landmark (col 5 ln 8-17); 
	determining a first angle from the vehicle to the first landmark relative to an estimated heading of the vehicle (col 11 ln 16-23 - "Landmark parameters can include: the landmark location in the image frame, the landmark scale and/or area occupied in frame, the number of pixels corresponding to the landmark, the landmark shape, the landmark pose relative to the sensor system (e.g., based on the distances between adjacent detected landmark features, such as corners), the landmark pose relative to the vehicle"); 
	determining a second distance from the vehicle to the second landmark (col 5 ln 8-17); 
	determining a second angle from the vehicle to the second landmark relative to the estimated heading of the vehicle (col 11 ln 16-23); and 
	determining the location and heading of the vehicle based on the first distance, the first angle, the second distance, and the second angle (col 10 ln 6-9). 

As to claim 13, the combination of Ghadiok and Mishra teaches the system of claim 1. 
	Ghadiok further discloses wherein the map information comprises a map of a parking lot (col 9 ln 46-54). 

As to claim 14, the combination of Ghadiok and Mishra teaches the system of claim 1. 
	Ghadiok further discloses wherein obtaining the map information comprises a step of requesting a map containing the estimated location of the vehicle from a server (col 4 ln 13-16). 

As to claim 15, the combination of Ghadiok and Mishra teaches the system of claim 1. 
	Ghadiok further discloses wherein detecting the first landmark and the second landmark near the vehicle based on the sensor information comprises the steps of: 
	detecting at least one characteristic about the vehicle's surroundings with the one or more sensors (col 4 ln 50-52); 
	classifying a first object of the one or more characteristics by landmark type (col 4 ln 52-54, col 7 ln 28-37); 
	classifying a second object of the one or more characteristics by landmark type (col 4 ln 52-54, col 7 ln 28-37); and 
	identifying the first object as the first landmark and the second object as the second landmark (col 9 ln 40-43). 

As to claim 16, the combination of Ghadiok and Mishra teaches the system of claim 15. 
	Ghadiok further discloses wherein the landmark types include signal-poles, telephone poles, power-line poles, traffic signs, street signs, traffic signals, trees, lane dividers, road markings, pillars, file hydrants, buildings, walls, and fences (col 9 ln 46-54). 

As to claim 17, the combination of Ghadiok and Mishra teaches the system of claim 1. 
	Ghadiok further discloses wherein the step of localizing the vehicle location includes determining a location and heading of the vehicle within a vehicle coordinate system (col 10 ln 6-9). 

As to claim 18, the combination of Ghadiok and Mishra teaches the system of claim 1. 
	Ghadiok further discloses wherein the first landmark is a first landmark type and the second landmark is a second landmark type (col 4 ln 52-54, col 7 ln 28-37, col 9 ln 46-54). 

As to claim 19, Ghadiok discloses a non-transitory computer-readable medium including instructions (col 4 ln 66-col 5 ln 1), which when executed by one or more processors, cause the one or more processors to perform a method comprising: 
	determining an estimated location of a vehicle comprising an error bounds defining an area in which the vehicle is likely located (col 2 ln 5-6, col 5 ln 22-23); 
	obtaining map information based on the estimated location of the vehicle, the map information including information about a plurality of landmarks (col 9 ln 62-63, col 10 ln 6-9, col 14 ln 19-22); 
	obtaining sensor information about the vehicle's surroundings from one or more sensors (col 4 ln 50-52); 
	detecting a first landmark and a second landmark near the vehicle based on the sensor information, wherein the first landmark is located within the error bounds and the second landmark is located outside of the error bounds (Fig 5, col 2 ln 5-10, col 2 ln 25-30, col 4 ln 52-54, col 10 ln 29-39); and 
	localizing the vehicle based on the map information and the first and second landmarks (col 1 ln 51-54), including the steps of: 
	matching the first landmark to a third landmark of the plurality of landmarks and the second landmark to a fourth landmark of the plurality of landmarks (col 1 ln 51-54, col 10 ln 6-9); 
	determining a location and heading of the vehicle based on the vehicle's distance and orientation to the first and second landmarks (col 10 ln 6-9). 
	Mishra teaches the limitations not expressly disclosed by Ghadiok, namely: 
	converting a location and heading of one of the sensors to the vehicle's location and heading (Fig 2A, para [0048]-[0049]). 
	See claim 1 for a statement of an obviousness rationale. 

As to claim 20, Ghadiok discloses a method comprising: 
	determining an estimated location of a vehicle comprising an error bounds defining an area in which the vehicle is likely located (col 2 ln 5-6, col 5 ln 22-23); 
	obtaining map information based on the estimated location of the vehicle, the map information including information about a plurality of landmarks (col 9 ln 62-63, col 10 ln 6-9, col 14 ln 19-22); 
	obtaining sensor information about the vehicle's surroundings from one or more sensors (col 4 ln 50-52); 
	detecting a first landmark and a second landmark near the vehicle based on the sensor information, wherein the first landmark is located within the error bounds and the second landmark is located outside of the error bounds (Fig 5, col 2 ln 5-10, col 2 ln 25-30, col 4 ln 52-54, col 10 ln 29-39); 
	localizing the vehicle based on the map information and the first and second landmarks (col 1 ln 51-54), including the steps of: 
	matching the first landmark to a third landmark of the plurality of landmarks and the second landmark to a fourth landmark of the plurality of landmarks (col 1 ln 51-54, col 10 ln 6-9); and 
	determining a location and heading of the vehicle based on the vehicle's distance and orientation to the first and second landmarks (col 10 ln 6-9). 
	Mishra teaches the limitations not expressly disclosed by Ghadiok, namely: 
	converting a location and heading of one of the sensors to the vehicle's location and heading (Fig 2A, para [0048]-[0049]). 
	See claim 1 for a statement of an obviousness rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669